





The Timken Company
Short-Term Incentive Plan Global Plan Document
Effective as of January 1, 2020




The Timken Company (the “Company”) and its subsidiaries (together with the
Company, the “Sponsors”) sponsor various short-term incentive plans (“STIP” or
“STIPs”) under which certain employees of the Sponsors are granted cash award
opportunities annually or more frequently. Each STIP intended to be governed by
this Global Plan (as defined below) has been designated as such in writing from
time to time by an executive officer of the Company. This Short-Term Incentive
Program Global Plan Document (the “Global Plan”), effective as of January 1,
2020, supersedes and replaces all prior versions of the Global Plan and The
Timken Company Annual Performance Award (APA) Plan and sets forth certain terms
applicable to all of the STIPs. Effective as of January 1, 2020, the short-term
incentives for executive officers of the Company will be granted under the
Global Plan and The Timken Company 2019 Equity and Incentive Compensation Plan,
as may be amended. The Global Plan along with any other documents setting forth
the terms of a particular STIP will constitute the plan document for that STIP.
The Global Plan, each STIP and the granting of award opportunities thereunder
will be subject to applicable local law, and to the extent any term of the
Global Plan conflicts with the applicable law governing a STIP, the applicable
law shall control.


Section 1.    Definitions. As used in this Global Plan:


(a)
“Associates” has the meaning assigned to it in Section 2.1 below.

(b)
“Award” means any award granted pursuant to a STIP.

(c)
“Award Year” means the calendar year following the Performance Year.

(d)
“Cause” means (i) an intentional act of fraud, embezzlement or theft in
connection with an Associate’s duties with a Sponsor; (ii) intentional wrongful
disclosure of secret processes or confidential information of a Sponsor; (iii)
intentional wrongful engagement in any competitive activity that would
constitute a material breach of an Associate’s duty of loyalty to the Sponsor;
(iv) willful misconduct in the performance of duties; or (v) gross negligence in
the performance of duties.

(e)
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

(f)
“Earnings” means the Associate’s earnings from Sponsors used to determine his or
her Award as provided under the applicable STIP and as required by applicable
local law governing the STIP. With respect to Associates whose primary work
location is in the United States, Earnings shall (i) include the following
amounts from Sponsors paid during the applicable Performance Year: (A) pay for
regular hours worked, (B) pay for overtime hours worked, (C) pay for premium
hours worked, (D) Sunday premiums, (E) fire fighter pay, (F) short-term
disability payments, and (G) any other items specified by the Compensation
Committee to be included, and (ii) exclude the following amounts paid during the
applicable Performance Year: (A) shift differential, (B) vacation not taken,
(C) long-term disability, (D) new hire/sign-on payments, (E) relocation
payments, (F) international assignment payments, (G) military pay, and (H) any
other items specified by the Compensation Committee to be excluded.

(g)
“Payment Date” means the date on which an Award is paid pursuant to Section 3.2.






--------------------------------------------------------------------------------





(h)
“Performance Year” means the calendar year with respect to which an Award
relates.

(i)
“Retire” or “Retirement” means an Associate’s voluntary termination of
employment with the Sponsors at or after the Associate reaches age 62.
Notwithstanding the foregoing, if applicable local law requires an applicable
STIP to treat an Associate’s termination of employment as a retirement, such
Associate will be deemed to have Retired at such termination of employment.

(j)
“Termination without Cause” means a Sponsor’s termination of an Associate’s
employment for any reason other than death, disability, failure to return from a
leave of absence or for Cause.

Section 2.    Eligibility.


2.1     General.
(a)
Each (i) full-time salaried employee of the Sponsors and (ii) each other
employee of the Sponsors whose employment agreement or MySuccess record
indicates STIP eligibility or who is required to be eligible for a STIP under
applicable local law governing that STIP (together, “Associates”) will be
eligible to receive an Award if the Associate satisfies the requirements in
clause (1), (2), (3) or (4):

(1)
the Associate is actively employed on the Payment Date for the Award;

(2)
the Associate Retires before the Payment Date for the Award and was an Associate
immediately prior to such Retirement;

(3)
subject to Section 2.1(b), the Associate experiences a Termination without Cause
before the Payment Date for the Award and was an Associate immediately prior to
such termination; or

(4)
the Associate dies before the Payment Date for the Award and was an Associate
immediately prior to death.

(b)
Notwithstanding any provision of this Global Plan or any STIP to the contrary,
an Associate who experiences a Termination without Cause and who is otherwise
eligible to receive an Award pursuant to Section 2.1(a)(3) shall not be eligible
to receive an Award unless, to the extent permitted by applicable local law,
such Associate executes and tenders to the Company, and does not revoke, a
general release of claims in a form provided by the Company which release must
be signed, and any applicable revocation period shall have expired within 30 or
60 days (as specified by the Company at the time such release is provided) of
the Associate’s termination of employment.

(c)
Any Associate whose employment with the Sponsors terminates under circumstances
not described in Section 2.1(a)(2), (3), or (4) before the Payment Date for the
Award will not be eligible for an Award. Notwithstanding the foregoing, the
Chief Executive Officer or the Executive Vice President, Human Resources of the
Company (or with respect to an executive officer of the Company, the
Compensation Committee) may each, individually, in his, her or its sole
discretion and at his, her or its election, determine that an Associate remains
eligible for an Award following a termination of employment not described in
Section 2.1(a)(2),(3), or (4), and in such event, an Award will be paid to the
Associate in accordance with such determination. For the avoidance of doubt,
bargaining unit employees and employees who are classified by a Sponsor as a
temporary employee, intern, co-op or career training student will not be
eligible for an Award under any STIP unless as required by applicable local law.






--------------------------------------------------------------------------------





2.2     Eligibility of Employees of Newly Acquired Businesses. If a Sponsor
acquires a business during the Performance Year through a stock purchase, a
purchase of assets, a merger or consolidation, the employees of such business
will not become eligible Associates under the Global Plan unless and until (i)
such employees satisfy the requirements of Section 2.1 and (ii) an executive
officer of the Company determines and designates in writing that a STIP
applicable to such employees shall be governed by the Global Plan.
Section 3.    Amount and Payment of Incentive.


3.1     Amount of Incentive.
(a)
The amount of an Award will be determined under the applicable STIP and will be
based on the Associate’s Earnings. Any Sponsor may choose not to pay an Award
under the applicable STIP if the Sponsor determines, in its sole discretion,
that performance does not warrant the payment of an Award for the applicable
Performance Year.

(b)
An Associate who is eligible for an Award under Section 2.1 but who Retires,
dies or experiences a Termination without Cause prior to December 31 of the
applicable Performance Year will receive a pro-rated Award based on the
Associate’s Earnings for that Performance Year prior to the Associate’s
Retirement, death or Termination without Cause, as applicable.

(c)
An Associate who takes leave covered under the U.S. Family Medical Leave Act at
any time in the Performance Year but who is otherwise eligible for an Award
under Section 2.1 for that Performance Year will receive a pro-rated Award based
on Earnings actually earned by the Associate during the Performance Year.

(d)
An Associate who spent part of an applicable Performance Year in an employment
category that is not eligible for an Award will be eligible for a pro-rated
Award if the Associate satisfies the eligibility requirements of Section 2.1,
provided that only those Earnings accrued as an Associate will be considered in
the Award calculation.

3.2     Payment of Incentive. The Awards will be paid in a single lump sum in
cash between January 1 and March 15 of the Award Year or, if later, within 65
days of an Associate’s Termination without Cause if such Associate is eligible
for an Award pursuant to Section 2.1(a)(3); provided, however, that Awards may
be distributed (a) in multiple payments during the Performance Year if required
by the STIP under which such Awards are granted or (b) at such time as required
by applicable local law or local practice. Notwithstanding any provision to the
contrary, to the extent applicable, the Awards are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended and will be paid
no later than the March 15 of the calendar year following the calendar year in
which the right to the Award is no longer subject to a substantial risk of
forfeiture (within the meaning of Treasury Regulation section 1.409A-1(d)).
Section 4.     Performance Measures. The performance measures in the STIPs will
be reviewed and approved by (a) the Compensation Committee, or (b) the executive
officers of the Company, or (c) in the absence of such review and approval by
the Compensation Committee or executive officers, the management of the
applicable Sponsor and the Vice President, Compensation and Benefits of the
Company; provided that the Compensation Committee will review and approve the
performance measures for executive officers of the Company.
Section 5.    Recovery of Incentive Payments. If, after the effective date of
this Global Plan, the Company is required to prepare an accounting restatement
due to the Company’s material noncompliance





--------------------------------------------------------------------------------





with any financial reporting requirement under the U.S. federal securities laws
(a “Restatement”) and the Compensation Committee determines, reasonably and in
good faith, that any current or former Associate who received one or more Award
opportunities under the Global Plan on or after the effective date of this
Global Plan is personally responsible (in whole or in part) for causing the
Restatement as a result of such Associate’s personal misconduct or any
fraudulent activity on the part of such Associate, then the Compensation
Committee has discretion to, based on applicable facts and circumstances and
subject to applicable law, cause the Company to use prompt and reasonable
efforts to seek the recovery of all or any portion (but no more than 100%) of
the Awards (a) regarding which the Performance Year ended, or (b) that were paid
to such Associate, in each case either (x) during the three fiscal years prior
to the year in which the Board (or a committee of the Board) determines that a
Restatement is required or (y) during the year in which the Board (or a
committee of the Board) determines that a Restatement is required. The amount of
any Awards recovered by the Company shall be limited to the amount by which such
Awards exceeded the amount that would have been paid to or received by such
Associate had the Company’s financial statements for the applicable restated
period or periods been initially filed as restated, as reasonably determined by
the Compensation Committee. For the avoidance of doubt, an accounting
restatement is the result of the process of revising previously issued financial
statements to reflect the correction of one or more errors that are material to
those financial statements, and an accounting restatement due to a change in
accounting policies or principles, approved by the Audit Committee of the Board,
shall not be deemed a Restatement for purposes of this Global Plan.


Subject to and to the extent permitted by applicable law, the Compensation
Committee shall also determine whether the Company shall effect any recovery by:
(a) seeking repayment from the applicable current or former Associate; (b)
reducing, except with respect to any non-qualified deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended, the amount that
would otherwise be payable to such Associate under any compensatory plan,
program or arrangement maintained by the Sponsors (subject to the terms and
conditions of such plan, program or arrangement); (c) by withholding, except
with respect to any non-qualified deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended, payment of future increases in
compensation (including the payment of any discretionary bonus amount) that
would otherwise have been made to such Associate in accordance with the
Sponsors’ compensation practices; or (d) by any combination of these
alternatives. There shall be no duplication of recovery under this Section 5 and
any of 15 U.S.C. Section 7243 (Section 304 of The Sarbanes-Oxley Act of 2002) or
Section 10D of the Securities Exchange Act of 1934, as amended.


The Compensation Committee may at any time in its sole discretion supplement or
amend portions of these recoupment provisions in any respect, repeal these
recoupment provisions in whole or part or adopt new recoupment provisions
relating to recovery of Awards with such terms as the Compensation Committee
determines in its sole discretion to be appropriate. The Compensation Committee
has the exclusive power and authority to administer these recoupment provisions,
including, without limitation, the right and power to interpret these recoupment
provisions and to make all determinations deemed necessary or advisable for the
administration of these recoupment provisions. All such actions, interpretations
and determinations taken or made by the Compensation Committee will be final,
conclusive and binding.


Section 6.    No Right to Bonus for Continued Employment. Neither the
establishment of the Global Plan or the STIPs, nor the provision for or payment
of any amounts hereunder, shall be held or construed to confer upon any person
(a) any legal right to receive, or any interest in, any payment or other benefit
under the Global Plan or STIPs or (b) any legal right to continue to serve as an
officer or employee of any Sponsor.





--------------------------------------------------------------------------------





Section 7.    Withholding. The Company shall have the right to withhold an
amount sufficient to satisfy any applicable federal, state, local or foreign
withholding tax requirements imposed with respect to the payments under the
Global Plan and STIPs. Neither the Company nor its subsidiaries guarantee any
particular tax result with respect to the payments made under the Global Plan
and STIPs.
Section 8.    Nontransferability. The rights and benefits under the Global Plan
and STIPs shall not be transferable or assignable other than by will or the laws
of descent and distribution.
Section 9.    Amendment and Termination. The Company may amend or terminate the
Global Plan at any time for any reason. The Sponsors may amend or terminate
their applicable STIPs at any time for any reason, subject to any local law
requirements.
Section 10.     Conflicts. To the extent the terms of any STIP conflict with the
Global Plan, the terms of the Global Plan will control, but only if the
applicable terms of the Global Plan are permitted by the applicable local law
governing the STIP.
Section 11.     Compliance with Legal Requirements; Severability. The Global
Plan and each STIP will be subject to all applicable federal, state and local
laws and regulations. If any provision of the Global Plan or any STIP is found
to be illegal or invalid for any reason, such illegality or invalidity will be
fully severable and will not affect the remaining provisions of such plan of
which it is a part. Any of the Global Plan and each STIP that contains an
illegal or invalid provision will be construed and enforced as if that provision
had never therein been contained.
Section 12.    Other Acknowledgments. Nothing in the Global Plan prevents any
Associate or other employee from providing, without prior notice to the
Sponsors, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.





